Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Declaration under 37 C.F.R. 1.132, dated 01/18/2022, Applicant asserts that “it is well established in the art, unfortunately, that the reduction of tumor growth or even the elimination of tumors is not synonymous with the inhibition of tumor metastasis, which may still occur at a later time and cause relapse in disease. The results presented in Karagiannis are not fully supportive of the Examiner's assertions that inhibition of metastasis is somehow suggested by this document - the results support the stimulation of ADCC and ADCP, as well as the reduction of tumor growth, in the nude mice animal model. Stimulation of ADCC and ADCP and reduced rates of tumor growth, however, are not an indication that growth does not occur entirely. It follows that even if growth occurs at a much reduced rate, metastatic disease could still occur, and therefore the results presented in Karagiannis are only supportive of an effect on tumor growth, and they do not support the notion that metastasis is also inhibited. Put another way, tumor growth and inhibition of metastasis are two different concepts.” Applicant further asserts that the teachings of Nishimura et al. and Kudoh et al. do not remedy the deficiencies of Karagiannis et al. Applicant’s arguments have been fully considered and are deemed persuasive. Following a review of Applicant’s arguments and a search of the prior art, it is submitted that it would not prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to develop a method of inhibiting tumor metastasis of an established and growing MUC1-expressing solid tumor by administering the claimed anti-MUC1 IgE antibody to a subject in need thereof, wherein the antibody reprograms the patient derived myeloid effector cell attracted to a site of the solid tumor by a cytokine produced by the solid tumor to inhibit tumor metastasis by formation of the ternary complex. As such the rejection of the claims under 35 U.S.C. 103 has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642